DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-24, 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (U. S. Patent 10,506,827) in view of Borkovec (U. S. Patent 10,440,997).
Regarding claims 1, 18 Guo discloses a cartridge for an electronic vaping device comprising: an outer housing 2 extending in a longitudinal direction; a reservoir configured to contain a pre-vapor formulation, the reservoir in the outer housing 2; at least two transfer pads 9 at a reservoir end, and a wick 101 in contact with the transfer pads 9.   Guo discloses the claimed invention except for the transfer pads including a 
Regarding claims 2, 19, Guo and Borkovec disclose the claimed invention except for the reservoir is under atmospheric pressure.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Guo and Borkovec because it depends how much the user filling the liquid into the reservoir.
Regarding claims 3, 20, Guo and Borkevec discloses the transfer pads have a density ranging from about 0.08 g/cc to about 0.3 g/cc.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Guo and Borkovec so as to provide for optimum range for each application, It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 4, 21, Guo and Borkovec disclose the claimed invention except for the transfer pads have a length of about 2.0 mm to about 10.0 mm.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Guo and Borkovec so as to provide for optimum dimension for each application, It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 23, Guo and Borkovec disclose the claimed invention except for the transfer pads have a length of about 0.5mm mm to about 5.0 mm.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Guo and Borkovec so as to provide for optimum dimension for each application, It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 6, Guo and Borkovec disclose the claimed invention except for the transfer pads have a length of about 0.5 mm to about 10.0 mm.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Guo and Borkovec so as to provide for optimum dimension for each application, It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claims 8, 27 Guo and Borkovec disclose the claimed invention except for the transfer pads have a length of about 3.0 mm.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Guo and Borkovec so as to provide for optimum dimension for each application, It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 9, 28, Guo discloses the transfer pads 9 have a generally cylindrical cross-section.
Regarding claims 11 and 26, Guo and Borkovec disclose the claimed invention except for each of the transfer pads includes an outer side wall, the outer side wall having a coating thereon.  According to the specification on paragraph [0076], coating is simply a seal for reducing the leakage.  The sealing coating is well known used in different applications such as house basement well sealing, waterproof electrical connector coating, etc.  It would have been obvious to ordinary skill in the art before the 
Regarding claims 12, 29, Guo and Borkovec disclose further comprising: an inner tube within the outer housing, the reservoir between an outer surface of the inner tube and an inner surface of the outer housing.
Regarding claims 13, 30, Guo and Borkovec discloses the plurality of fibers include polypropylene, polyester, or both polypropylene and polyester.
Regarding claim 14, Guo and Borkovec discloses further comprising: at least one heater in fluid communication with the wick.
Regarding claims 15, 31, Guo and Borkovec discloses the at least one heater does not contact the transfer pads.
Regarding claims 16, 32, Guo and Borkovec disclose the claimed invention except for about 50% to about 100% of the plurality of fibers extend substantially in the longitudinal direction.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Guo and Borkovec so as to provide for optimum dimension for each application, It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claims 17, 33, Guo and Borkovec discloses about 75% to about 95% of the plurality of fibers extend substantially in the longitudinal direction.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Guo and Borkovec so as to provide for optimum dimension for each It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Borkovec and further in view of Althorpe (U. S. Patent 10,226,076).
Regarding claims 10 and 25, Guo and Borkovec discloses the claimed invention except for the transfer pads each include a plurality of channels, one or more of the plurality of channels between adjacent ones of the plurality of fibers.  Althorpe discloses transfer pad has plurality of channels at figure 10B.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Guo and Borkovec to provide such features as taught by Althorpe so as to provide to guide the flow of liquid from the reservoir to desired place.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG K DINH/           Primary Examiner, Art Unit 2831